Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group 1, claims 1-14 and the species: a specific disease: tumor; a specific Hsp70 based pharmaceutical ingredient: (ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment thereof, derivative thereof, or homologous protein thereof, optionally in combination with a cytokine as set forth in (i); a specific immunomodulator: PD-1/PD-L1 antibody; a specific conventional anti-tumor treatment: radiochemotherapy with cisplatin; a specific tumor: a solid tumor filed March 8, 2022 in response to the Office Action of January 10, 2022 is acknowledged. 
Claims 1 has been amended.
Claims 1-15 are pending.
Claims 5, 7 and 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-4, 6, 8-14 are under consideration as they read on the elected species.

Priority
Acknowledgement is made that this application claims priority to foreign applications: EP17188848, filed 2017-08-31.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.

Specification
The use of the terms “ENKASTIM©” (e.g. on page 1), “Paraplatin®”, “Platinol®”, (e.g. on page 16) which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 14 is objected to because of the following informalities: “cancer such carcinomas of lung, colorectum…” should be “cancer such as carcinomas of lung, colorectum”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "an anti-Hsp70 antibody or antigen-binding fragment thereof (cmHsp70.1 antibody)" renders the claim indefinite because it is unclear whether the limitation(s) “(cmHsp70.1 antibody)" are part of the claimed invention.  
Claim 1 recites the limitations: " preferably interleukin-2 (IL-2)” in lines 8-9; “preferably recombinant human granzyme B” in line 19; “preferably an inhibitor of an immune checkpoint” in line 22, render the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  
Similarly, claim 2 recites the limitation “preferably wherein said peptide”; claim 4 recites the limitation “preferably a treatment”; claim 6 recites the limitation “preferably wherein the cytolytic activity”; claim 8 recites the limitation “preferably wherein the combination”; claim 9 recites the limitation “preferably said peptide… preferably wherein the subject… preferably which led”; claim 10 recites the limitation “preferably an anti-PD-1/PD-L1… preferably due to”; claim 13 recites the limitation “preferably by using”; claim 14 recites the limitation “preferably wherein the combination therapy”, render the claims indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed inventions.  
Claim 1 recites “such as PD-1 … such as indoleamine 2,3- dioxygenase”; claim 4 recites “such as radiochemotherapy”;  claim 6 recites “such as the cytolytic activity”; claim 9 recites “such as cisplatinum-based radiochemotherapy”; claim 11 recites “such as radiochemotherapy with carboplatin”, and claim 14 recites : “cancer such carcinomas of lung, colorectum…” the phrase "such as" or “such” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "said . . . homologous protein thereof" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "wherein amino acids TKDN (SEQ ID NO: 4) and X as defined in (a)" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4 and 10, the phrase "B lymphocytes (CD3-/CD19+)” renders the claim indefinite because it is unclear whether the limitation(s) “(CD3-/CD19+)” are part of the claimed invention.  
The term “conventional anti-tumor treatment” in claims 4, 9, and 11 renders the claims indefinite. The term “conventional anti-tumor treatment” is not defined by the specification or claims and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	Claims 3 and 12 are also rejected because these claims are dependent on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 1 was amended after the filing date on March 8, 2022. The limitation of “(ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment thereof, derivative thereof, or homologous protein thereof, optionally in combination with a cytokine as set forth in (i) or any combination thereof” in claim 1 has no clear support in the specification as originally filed. Applicants argue that support for amendment can be found at least in part (i) of original claim 1. A review of the specification and claims as originally filed reveals support for: a protein with an amino acid sequence homology to the region of amino acids 384 to 641 of the Hsp70 protein of >70% (original claim 1). However, a “homologous protein” to any of the proteins in part (i) or (ii) of claim 1 is broader in scope than the protein that was disclosed in either original claims or in the original specification. Thus, the subject matter claimed in claims 1 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claims 2-4, 6, and 8-14 are also rejected because these claims are dependent on claim 1 and encompass the new matter of claim 1.
Appropriate corrections are required.
 

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claims 1-4, 6, and 8-14 are drawn to “a method of treating method of treating or preventing relapse of a tumor or an infectious disease in a subject in need thereof, comprising administering to the subject (a) a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient selected from the group consisting of (i) an Hsp70 protein which is not complexed with peptides of tumor cells, a C- terminal fragment thereof or a derivative thereof or a protein with an amino acid sequence homology to the region of amino acids 384 to 641 of the Hsp70 protein of >70%, optionally in combination with a cytokine, preferably interleukin-2 (IL-2); (ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment thereof, derivative thereof, or homologous protein thereof, optionally in combination with a cytokine as set forth in (i) or any combination thereof (the elected species); (iii) an anti-Hsp70 antibody or antigen-binding fragment thereof (cmHsp70.1 antibody) that binds to an extracellular localized epitope of membrane bound Hsp70 on tumor cells or infected cells, wherein said epitope comprises or consists of the amino acid sequence NLLGRFEL (SEQ ID NO: 1) or TKDNNLLGRFELSG (SEQ ID NO: 2); and (iv) granzyme B, preferably recombinant human granzyme B, or any combination thereof, and (b) a therapeutically effective amount of at least one further immunomodulator different from (a), preferably an inhibitor of an immune checkpoint molecule such as PD-1 or tumor immune microenvironment immune regulator such as indoleamine 2,3- dioxygenase inhibitor 1 (IDO1), or any combination thereof”. Therefore, the claims encompass enormous number of Hsp70 based pharmaceutical ingredients: e.g. 1) large number of Hsp70 proteins from various sources because no structure of Hsp70 is defined, e.g. by a SEQ ID NO; 2) Hsp70 variants, derivatives which only require >70% sequence homology to the region of amino acids 384 to 641 of the Hsp70 protein; 3) Hsp70 proteins and variants in combination with various cytokines; 4) unlimited antibodies or antigen-binding fragments to an extracellular localized epitope of all Hsp70 proteins; 5) all types of granzyme B; in particularly regarding to the elected species: 6) all types of PBMCs which are activated by all types of Hsp70 and variants/ derivatives; and 7) any immunomodulators, any PD-1/PD-L1 antibody in particular (the elected species) . Furthermore, these claims also encompass all tumors, (in particular all solid tumors, the elected species) and all infectious diseases, including tumors expressing or not expressing Hsp70.
As set forth above, although the claims encompass very large genus of possible combinations for a Hsp70 based pharmaceutical ingredient, however, the specification discloses only one specific Hsp70 based pharmaceutical ingredient (TKD/IL-2-stimulated to NK cells and a specific anti-PD-1 antibody) to treat only one solid tumor (NSCLC) in only one patient, See Examples 1-2. The same Hsp70 based pharmaceutical ingredient (TKD/IL-2-stimulated to NK cells and a specific anti-PD-1 antibody) also show anti-tumor activity in only one tumor mouse model (GL261). The specification provides no guidance regarding to other Hsp70 based pharmaceutical ingredients and other solid tumors. In particular, the specification provides no guidance regarding to other type of PMSCs activated by other variants/derivatives or fragments in combination with other anti-PD-1/anti-PD-L1 antibodies to treat other types of solid tumors. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims. 
For example, regarding to claim 2, the specification provides no guidance regarding to Hsp70 derivative peptides, except TKD (SEQ ID NO: 2), which can activate any PBMCs with desired therapeutic properties.
Regarding claims 4 and 10, the specification provides no guidance regarding to the method of claim 1 further comprising administering to the subject a conventional anti-tumor treatment, which leads to depletion of B lymphocytes (CD3-/CD19+) during and/or after the conventional anti-tumor treatment (claim 4) or the subject, compared to a corresponding healthy volunteer shows a reduced level of B lymphocytes (CD3-/CD19+) lymphocytes, preferably due to a previous radiochemotherapy.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claims. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the
Applicants were in possession of the claimed genus.
Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991), makes clear that: "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Gath at page 1116.)
The skilled artisan cannot envision the detailed chemical structure of the encompassed Hsp70 based pharmaceutical, e.g. (ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment thereof, derivative thereof, or homologous protein thereof, optionally in combination with a cytokine as set forth in (i) in particular, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: “... To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page
1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine resides at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. One of ordinary skilled in the art would not have expected that all variants/derivatives of Hsp70 alone or in combination with any cytokine encompassed by claim 1 part (ii) would activate PBMCs, e.g. NK cells, in the same way as the combination of Hsp70 peptide (TKD) and IL-2. Therefore, the Hsp70 variants/derivatives encompassed by these claims may or may not result in activating peripheral blood mononuclear cells (PBMCs) which can be combined with any anti-PD-1 antibody to treat any solid tumor.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Gath, Inc v. Mahurkar, 935 F.2d 1555, 1563-
64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Multhoff (Multhoff, US 7,396,681 B1, Publication Date: 2008-07-08).
It’s noted that claim 1(b) is indefinite, as set forth above. Accordingly, claim 1 reads on any immunomodulator different from (a), e.g. cytokines. 
Multhoff teaches that NK-cells recognize Hsp70 molecules present on the surface of tumor cells and then lyse the tumor cells. See col. 1, lines 36-38.
Multhoff teaches the use of a Hsp70 protein, a carboxy-terminal fragment thereof or a derivative thereof or a protein with an amino acid sequence homology to the C-term region of the Hsp70 protein for the production of a pharmaceutical preparation, medical product or a medical adjuvant for the activation of NK-cells ex vivo or in vitro. See cols 1-2 bridging paragraph; col. 5, para. 1; and claims 1 &18.
Multhoff teaches that the activation comprises the induction of an immune response mediated by NK-cells, e.g. a stimulation of the proliferation of the NK-cells and/or an increase of the cytolytic activity of the NK-cells. See col. 4, lines 25-30; and claim 2.
Multhoff teaches that a method of treating tumor comprising administering the activated NK-cells, e.g. for tumors resistant to the known therapeutic methods, alone or in combination with Hsp70 protein, a fragment of Hsp70. See col. 4, lines 15-32.
Multhoff teaches that the method can treat solid tumors. See claims 6 and 17.
Multhoff teaches that a cytokine can be used with the activated NK-cells, e.g. IL-2, IL-12, and/IL-15 or hyperthermia. See col. 6 lines 1-20; and claims 14-16, 20-22.
Multhoff teaches that a cytokine and the NK-cells and/or the heat-shock proteins, fragments or derivatives thereof can be used separately or together in one dose. See col. 6-lines 1-5. 
Multhoff teaches that Hsp70 increases proliferation of NK-cells. See Example 1.
Multhoff teaches that Hsp70 increases cytolytic activity of NK-cells. See Example 2.
Multhoff teaches that Hsp70 stimulates anti-tumor effect of NK-cells. See Example 3.
Multhoff teaches that the pharmaceutical compositions may be administered to the respective individuals in an appropriate dosage. Ways of administration are, for example, intravenous, intraperitoneal, Subcutaneous, intramuscular, topic or intradermal. See col. 7, lines 43-47.
Multhoff teaches the cancerous disease is selected from the group consisting of tumors, solid tumors, metastatic tumors, leukemias and lymphomas. See claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020) in view of Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016).
Dressel teaches that Hsp70 chaperones antigenic peptides and channels them in a receptor-mediated manner into the major histocompatibility complex (MHC) class I presentation pathway of professional antigen presenting cells, which then prime peptide-specific CTL. Therefore, Hsp70 preparations from tumors can be used for tumor-specific vaccination, See [0003].
Dressel teaches that Hsp70 elicits the release of pro-inflammatory cytokines from innate immune cells and augments the expression of co-stimulatory molecules. Furthermore, Hsp70 has been shown to activate natural killer (NK) cells to kill specifically tumor cells which express Hsp70 at the cell surface. See [0003].
Dressel teaches that Hsp70 has been viewed as an endogenous adjuvant and immunological danger signal. See [0003].
Dressel teaches that Hsp70 (full length or derived peptide) activates mouse NK cells in SCID mice, as well as human NK cells in vitro which recognize a second stress-inducible danger signal on tumor cells – the MHC class I chain-related (MIC) A and B molecules. MICA and MICB are ligands for the activating NK receptor NKG2D. Hsp70 and MICA/B synergistically elicited a NK cell-mediated immune response against tumor cells, resulting in reduced tumor growth and suppression of metastases. See [0006], [0035].
Dressel teaches the method of using a pharmaceutical composition comprising NK cells, preferably activated NK cells, for the treatment a disease in a subject, wherein the disease involves cells which express or are induced to express a ligand for NKG2D on the cell surface. See [0007].
Dressel teaches that the method may further comprise additional therapeutic agents, such as interleukins, interferons or other anti-cancer drugs. See [0008].
Dressel teaches that NK cells may be activated prior to administration to the subject or are designed to the administered in conjunction with an activator of NK cells. Preferably, said activator comprises a peptide of Hsp70. See [0010].
Regarding claims 4, 9, and 11, Dressel teaches the expression of HSP70 is induced by hyperthermia, chemotherapy, radiotherapy or any combination thereof. See [0058] and claim 18. 
Dressel teaches that in a particularly preferred embodiment of the present invention the NK activating agent is a Hsp70 peptide substantially consisting of the amino acid sequence TKDNNLLGRFELSG, which is identical to SEQ ID NO: 2 of the instant application. See [0050].
Dressel teaches that the pharmaceutical compositions can be administered in combination with other drugs such as chemotherapeutic agents. See [0012].
Dressel teaches that the diseases can be tumor or infectious diseases. See [0036].
Dressel teaches that the pharmaceutical composition can be administered in conjunction with a further immunostimulatory agent, such as IL-2. See [0051].
Dressel teaches that the pharmaceutical composition can have additional compound which enhances an immune response or is designed to be administered in conjunction with such compound. See [0055].
Dressel teaches that the method can treat various cancers, including gynecological tumors such as prostate tumor, glioblastoma, medulloblastoma, astrocytoma, primitive neuroectoderma, brain stem glioma cancers, colon carcinoma, bronchial carcinoma, squamous carcinoma, sarcoma, melanoma, carcinoma of colon, cervix or pancreas, carcinoma in the head/neck, T cell lymphoma, B cell lymphoma, mesothelioma, leukemia, melanoma, gynecological tumors such as prostate, and meningioma. See [0046]. (many of them are solid tumors, the elected species)
Dressel teaches that in another specific embodiment, the subject having a cancer is immunosuppressed by reason of having undergone anti-cancer therapy (e.g., chemotherapy radiation) prior to administration of the compositions of the invention. See [0067].
Dressel teaches that Hsp70 and the Hsp7—derived peptide TKD activate human PBMC to kill MICA expressing target cells in vitro. See Example 7, [0102]-[0103].
Dressel teaches that NK cells are the effector cells which are activated by the Hsp peptide TKD to kill MICA expressing target cells in vitro. See Example 8, [0104].
Dressel teaches that MICA/B expression on Ge melanoma cells and Hsp70 peptide TKD activation of NK cells lead synergistically to high killing of tumor cells. See Example 9, [0105].
Dressel teaches as set forth above. However, Dressel does not teach that “a therapeutically effective amount of at least one further immunomodulator, e.g. anti-PD-1/PD-L1 antibody (the elected species). 
Shevtsov teaches that a combination with pro-inflammatory cytokines, e.g. IL_2, and Hsp70 or non-conserved sequences derived thereof can activate the cytolytic, proliferative, and migratory capacity of natural killer (NK) cells. See page 2, col. 1, para. 2.
Shevtsov teaches that Hsp70 is presented on the cell membrane of a large variety of solid tumors, including lung, colorectal, breast, squamous cell carcinomas of the head and neck, prostate and pancreatic carcinomas, glioblastomas, sarcomas, and hematological malignancies, but not on corresponding normal tissues. See page 3, col. 1, para. 2.
Shevtsov teaches the major activities of Hsp70 in inducing adaptive and innate antitumor immune responses. See Fig. 1 and page 3, col. 2, para. 2.
Shevtsov teaches that Hsp70 pre-activated NK cells lyse membrane Hsp70+ tumor cells could be identified as granzyme B-mediated apoptosis. See page 3, col. 2, para. 3.
Shevtsov teaches that safety and tolerability of ex vivo TKD/IL-2 stimulated, autologous NK cells have been demonstrated in NSCLC and metastasized colorectal patient. In addition, the therapeutic results are promising. See page 3, col. 2, para. 4.
Shevtsov teaches that pre-activated NK cells (by TKD/IL-2) has been used as an adjuvant treatment for NSCLC patients after platinum-based radiochemotherapy. And only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy. See page 4, col. 2.
OPDIVO teaches that OPDIVO (nivolumab) is a programmed death receptor-1 (PD-1)-blocking antibody. See page 1, § Indications and Usage.
OPDIVO teaches that OPDIVO (nivolumab) has been approved for treating metastatic NSCLC, See page 1, § Indications and Usage.
OPDIVO teaches the method of administration and dosage for nivolumab, See page 4, Dosage and Administration.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, such as lung cancer, by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, as taught by Dressel, and apply the method to NSCLC patients, as taught by Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.

Regarding claim 6, Dressel teaches that the combination of HSP70 peptide TKD treatment of NK cells and MICA/B induction on Ge-con target cells synergistically augment killing. This might be due to expression of increased amounts of granzyme B after stimulation with TKD. See [0033]. Granzyme B, granzyme A, various interleukins (e.g. IL-2, IL-12, IL-15) and interferons can enhance or increase cytolytic activity of NK cells in mammalian cancer cells. See [0037].
Regarding claim 10, one of skill in the art would have modified the order of treatments to optimize the therapeutic response. 
	Regarding claim 12, OPDIVO teaches that OPDIVO is for intravenous use. See page 1, § Highlights if Prescribing Information.
	Dressel teaches that the composition can be administered by intravenous, intraperitoneal, subcutaneous, intramuscular, topical or intradermal route. See [0042].

Regarding claim 13, Dressel teaches that Hsp70 has been shown to activate natural killer (NK) cells to kill specifically tumor cells which express Hsp70 at the cell surface. See [0003].
Shevtsov teaches methods to determine membrane Hsp70+ phenotype (directly on single cell suspensions freshly isolated tumor biopsies by cell surface iodination/biotinylation and flow cytometry using cmHsp70.1 monoclonal antibody, or indirectly in the serum of patients using a novel lipHsp70 Elisa). And a membrane Hsp70+ tumor phenotype has been found to be associated with highly aggressive tumors, causing invasion and metastases and resistance to cell death. See page 3, col. 1, para. 2.
Shevtsov teaches that NK cells were found to kill membrane Hsp70+ tumor cells after pre-activation with naturally occurring Hsp70 or an Hsp70–peptide (TKD) derived thereof in combination with low dose IL-2 (TKD/IL-2) (which is the same combination used in the instant Application). See page 3, col. 1, para. 2.
Shevtsov teaches that only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Based on the teachings of Dressel and Shevtsov, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to add a step of determining the presence and level of membrane Hsp70 expression on the tumor cells or infected cells in a sample from the subject, because the activated NK cells are suitable for Hsp70+ tumor treatment, as taught by Dressel and Shevtsov. In addition, the methods of checking Hsp70 expression level are available, as taught by Shevtsow. One of ordinary skilled in the art would have been motivated to add the step to identify patient population best suitable for the Hsp70-based treatment. 
Regarding claims 8-9, Dressel teaches that co-administration or sequential administration of other agents may be desirable. See [0045]. The dosage regimen will be determined by the attending physician and clinical factors. As is well known in the medical arts, dosages for any one patient depends upon many factors, including the patient's size, body surface area, age, the particular compound to be administered, sex, time and route of administration, general health, and other drugs being administered concurrently. 
Furthermore, concurrently or sequentially would have been obvious to one of skill in the art because those are the only two possible options for administering drugs in combination, i.e. together or separately.  One of skill in the art would have been motivated to administer activated NK cells and nivolumab concurrently or sequentially to find the optimal order of administration of activated NK cells to provide maximum benefit to patients.

Claim 1-4, 6, 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29) and in view of Hildebrandt (Hildebrandt et al., Expert Opin. Drug Metab. Toxicol. (2009) 5(7): 745-755, Publication Date: 2009-05-15) and Wangpaichitr (Wangpaichitr et al., Cell Dev. Biol. 6:2, Publication Date: 2017-04-28).
Shevtsov teach as set forth above. Although Shevtsov teaches that pre-activated NK cells (by TKD/IL-2) can be used to treat NSCLC patients with platinum-based radiochemotherapy. However, Shevtsov does not teach that the method comprises administering “a therapeutically effective amount of an . anti-PD-1/PD-L1 antibody (the elected species). 
Hildebrandt teaches that platinum-based chemotherapeutics are the mainstay of treatment for advanced NSCLC. And advanced NSCLC is commonly treated with cisplatin (or carboplatin) combination therapy, often with the addition of radiation. The primary obstacle to successful treatment with cisplatin, carboplatin and other platinum agents is the development of chemoresistance. See page 751, § Expert opinion.
Wangpaichitr teaches that cisplatin still plays a major role in the treatment of NSCLC. See Abstract.
Wangpaichitr teaches that tumor metabolism is interconnected to drug resistance and it has proven to be one of the most important challenges in cancer treatment. See page 1, col. 1, para. 2. 
Wangpaichitr teaches that treatment with cisplatin, carboplatin, contributes to acquired PD-L1 expression in many solid tumors including NSCLC and SCLC. Knocking -down PD-L1 was able to overcome cisplatin resistance. And targeting PD-L1 may hyper-sensitize aggressive lung cancer to standard chemotherapy. See page 3, § Drug resistance and PD-L1 expression.
Wangpaichitr teaches that resistant cells become more reliant on mitochondria oxidative metabolism instead of glucose. Consequently, high ROS and metabolic alteration contributed to epithelial-mesenchymal transition (EMT). Importantly, recent findings indicated that EMT has a crucial role in upregulating PD-L1 expression in cancer cells. Thus, it is very likely that cisplatin resistance will lead to high expression of PD-L1/PD-1 which makes them vulnerable to anti PD-1 or anti PD-L1 antibody treatment. See Abstract.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat NSCLC patients by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, in combination with a platinum-based radiochemotherapy, as taught by Shevtsov, and to pick a cisplatin-based radiochemotherapy, because the cisplatin-based radiochemotherapy is commonly used in NSCLC treatment, as taught by Hildebrandt, and further to add an anti-PD-1/PD-L1 antibody in the combination, because cisplatin-resistance is one of the most important challenges in successful treatment with cisplatin, PD-L1 is knocking-down PD-L1 was able to overcome cisplatin resistance, and anti-PD-1 or anti-PD-L1 antibody may overcome cisplatin resistance, as taught by Wangpaichitr. One of ordinary skilled in the art would have recognized that treatment with activated NK cells + cisplatin-based radiochemotherapy would likely develop cisplatin-resistance and adding an anti-PD-1 or anti-PD-L1 antibody in the composition would overcome cisplatin-resistance and enhance therapeutic efficacy of the treatment. The motivation would have been to develop an improved treatment for NSCLC and to solve one of the major challenges in cancer treatment. 
Regarding claims 8 and 9, concurrently or sequentially would have been obvious to one of skill in the art because those are the only two possible options for administering drugs in combination, i.e. together or separately.  One of skill in the art would have been motivated to administer activated NK cells and anti-PD-1 or anti-PD-L1 antibody concurrently or sequentially to find the optimal order of administration of activated NK cells to provide maximum benefit to patients.
Regarding claim 10, one of skill in the art would have modified the order of treatments to optimize the therapeutic response. 
Regarding claim 13, Shevtsov teaches methods to determine membrane Hsp70+ phenotype (directly on single cell suspensions freshly isolated tumor biopsies by cell surface iodination/biotinylation and flow cytometry using cmHsp70.1 monoclonal antibody, or indirectly in the serum of patients using a novel lipHsp70 Elisa). And a membrane Hsp70+ tumor phenotype has been found to be associated with highly aggressive tumors, causing invasion and metastases and resistance to cell death. See page 3, col. 1, para. 2.
Shevtsov teaches that NK cells were found to kill membrane Hsp70+ tumor cells after pre-activation with naturally occurring Hsp70 or an Hsp70–peptide (TKD) derived thereof in combination with low dose IL-2 (TKD/IL-2) (which is the same combination used in the instant Application). See page 3, col. 1, para. 2.
Shevtsov teaches that only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Based on the teaches from Shevtsov, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to add a step of determining the presence and level of membrane Hsp70 expression on the tumor cells or infected cells in a sample from the subject, because the activated NK cells are suitable for Hsp70+ tumor treatment, as taught by Shevtsov. In addition, the methods of checking Hsp70 expression level are available, as taught by Shevtsow. One of ordinary skilled in the art would have been motivated to add the step to identify patient population best suitable for the Hsp70-based treatment. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29), Hildebrandt (Hildebrandt et al., Expert Opin. Drug Metab. Toxicol. (2009) 5(7): 745-755, Publication Date: 2009-05-15) and Wangpaichitr (Wangpaichitr et al., Cell Dev. Biol. 6:2, Publication Date: 2017-04-28), as applied to claims 1-6, 8, 9, 11, 13 and 14, and further in view of OPDIVO (Reference ID: 4012385, Publication Date: 11/2016), as applied to claims 1-3, 5, 6, 8, 9 and 11-14, and Thibult (Thibult et al., International Immunology, 25, No. 2, pp. 129-137, Publication Date: 2012-10-18).
Shevtsov, Hildebrandt and Wangpaichitr teach as set forth above. However, the references do not explicitly teach that the inhibitor of an immune checkpoint molecule is administered subsequent to said peptide in combination with IL-2 or activated NK cells; and wherein the subject, compared to a corresponding healthy volunteer shows a reduced level of B lymphocytes. 
OPDIVO teaches as set forth above.
OPDIVO further teaches that nivolumab can be used to treat NSCLC progression on or after platinum-based chemotherapy. 
Thibult teaches: “The outcome of the adaptive immune response is determined by the integration of both positive and negative signals, respectively, induced upon the triggering of co-signaling receptors. One of them, programmed cell death 1 (PDCD1/PD-1) has largely been shown to be involved in the negative regulation of T-cell activation. However, PD-1 is also expressed on human B cells, and its role(s) in the process of human B-cell activation remains uncertain thus far. In this study, we describe the expression of PD-1 on the major human B-cells subsets isolated from peripheral blood and lymph nodes. We showed that PD-1 was expressed on naive B cells, was differentially expressed on peripheral IgM memory as compared with memory B cells and was lost on germinal center B cells. Expression of PD-1 ligands (PD-Ls) was induced by TLR9 activation. Finally, we showed that PD-1 was recruited to the B-cell receptor upon triggering. We determined that during TLR9 activation, blockade of PD-1/PD-Ls pathways indeed increased B-cell activation, proliferation and the production of inflammatory cytokines. Altogether, our results show, that, as reported in T cells, PD-1/PD-Ls complexes acted as inhibitors of the B-cell activation cascade and highlight the importance of devising future therapies able to modulate lymphocyte activation through the targeting of the PD-1/PD-Ls pathways”. See Abstract.
Thibult teaches that an antagonist anti-PD-1 antibody restore IL-6 production and B-cells proliferation. See page 133, cols. 1-2 bridging paragraph.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat NSCLC patients by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, in combination with a platinum-based radiochemotherapy, as taught by Shevtsov, and to pick a cisplatin-based radiochemotherapy, because the cisplatin-based radiochemotherapy is commonly used in NSCLC treatment, as taught by Hildebrandt, and use this combination as the first line treatment, as taught by Wangpaichir (See page 1, Introduction paragraph 1) and later to add an anti-PD-1/PD-L1 antibody e.g. nivolumab, if the cancer continue to progress, as taught by OPDIVO, also because cisplatin-resistance is one of the most important challenges in successful treatment with cisplatin, knocking-down PD-L1 was able to overcome cisplatin resistance, and anti-PD-1 or anti-PD-L1 antibody may overcome cisplatin resistance, as taught by Wangpaichitr. One of ordinary skilled in the art would have recognized that treatment with activated NK cells + cisplatin-based radiochemotherapy would likely develop cisplatin-resistance and subsequently adding an anti-PD-1 or anti-PD-L1 antibody in the composition would overcome cisplatin-resistance and enhance therapeutic efficacy of the treatment, and further to select patients with a reduced level of B lymphocytes, because Thibult teaches that 1) PD-1 is expressed on B cells; 2) PD-1/PD-Ls complexes act as inhibitors of the B-cell activation cascade; 3) during TLR9 activation, blockade of PD-1/PD-Ls pathways with an anti-PD-1 antibody increase B-cell activation, proliferation and the production of inflammatory cytokines, one of ordinary skilled in the art would have recognized that the PD-1 antibody, such as nivolumab would benefit patients with reduce level of B lymphocytes. The motivation would have been to identify the patient population suitable for the specific treatment and to improve therapeutic efficacy. Because all the components of the methods are available and have been known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 7,396,681
Claims 1-4, 6, and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,396,681 (thereinafter Pat. 681, Appl. No.: 09/646,835) in view of Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020), Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016).

    PNG
    media_image1.png
    573
    614
    media_image1.png
    Greyscale

The claims of Pat. 681 teach as set forth above. However, the claims of Pat. 681 do not teach that “comprising administering a therapeutically effective amount of an anti-PD-1/PD-L1 antibody (the elected species). 
Dressel, Shevtsov and OPDIVO teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to prepare activated NK cells with Hsp70 fragment, as taught by the claims of Pat. 681, and to treat a cancer such as NSCLC by administering to the subject a therapeutically effective amount of activated NK cells (e.g. TKD activated NK cells) in combination with IL-2, as taught by Dressel and Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.

U.S. Patent No. 7,745,399
Claims 1-4, 6, and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,745,399 (thereinafter Pat. 399, Appl. No.: 12/395,818) in view of Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020), Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016).
The claims of Pat. 399 teach:

    PNG
    media_image2.png
    319
    1222
    media_image2.png
    Greyscale

The claims of Pat. 399 teach as set forth above. However, the claims of Pat. 399 do not teach that the method comprises administering (a) activated NK cells activated in vitro or ex vivo by Hsp70 protein or fragment thereof; and (b) a therapeutically effective amount of an anti-PD-1/PD-L1 antibody (the elected species). 
Dressel, Shevtsov and OPDIVO teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use Hsp70 fragment (e.g. TKD) to activate NK cell  for treating carcinoma, as taught by the claims of Pat. 399, and to prepare the activated NK cells in vitro or ex vivo with the same Hsp70 fragment (e.g. TKD) and administering the activated NK cells to treat a cancer such as NSCLC by administering to the subject a therapeutically effective amount of activated NK cells (e.g. TKD activated NK cells) in combination with IL-2, as taught by Dressel and Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642